[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           September 30, 2005
                            No. 05-10643                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

               D. C. Docket No. 04-00139-CV-OC-10-GRJ

RALEIGH AMESBURY,


                                                          Plaintiff-Appellant,

                                 versus

MARSHA KEARNEY, Forest Supervisor
National Forests in Florida,
U.S. FOREST SERVICE, United
States Forest Service


                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________
                         (September 30, 2005)


Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
       Raleigh Amesbury appeals the dismissal of his pro se complaint against the

United States Forest Service, filed pursuant to the Federal Torts Claim Act

(“FTCA”), and the denial of his motion to amend his complaint to a claim for a

Fourth Amendment violation, pursuant to Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

       In his complaint, Amesbury alleged that United States Forest Service Officer

Hugh Booth falsely arrested him in October 2002 for violating 36 C.F.R. §

261.58(a), as supplemented by United States Forest Service Order 2002-07, which

prohibited camping for longer than 14 days. Amesbury also alleged that he was

again unlawfully arrested and imprisoned in April 2003 based on a separate

incident at the same site, claiming that Florida Fish & Wildlife Conservation

Commission Officer Thomas Groff wrongfully wrote him a state citation for

parking in a restricted area, arrested him, and had his vehicle and personal

belongings towed and impounded.

       Having reviewed the record and considered the argument of the parties we

find no reversible error.1 First, Amesbury’s complaint does not state a false arrest

claim as it pertains to his arrest by Officer Booth . In FTCA actions, federal courts



       1
          We review de novo a district court’s order dismissing a complaint, accepting all
allegations in the complaint as true and drawing all reasonable inferences therefrom in the
plaintiff’s favor. Chesser v. Sparks, 248 F.3d 1117, 1121 (11th Cir. 2001).

                                                2
apply the law of the situs state to determine whether a tort claim has been stated.

See 28 U.S.C. § 1346(b). In Florida, probable cause is an affirmative defense to

the tort of false arrest, and the facts asserted in Amesbury’s complaint make clear

that there was more than probable cause for his arrest. Nor could Amesbury state

a claim under the FTCA for his arrest by Florida Fish & Wildlife Conservation

Commission Officer Thomas Groff because the allegations pertaining to this claim

all involved behavior by state rather than federal actors. Accordingly, the district

court properly dismissed Amesbury’s complaint.

      We also find meritless Amesbury’s argument that the district court erred in

denying his motion to amend the complaint, as Amesbury could not allege a

colorable claim that federal officers violated his fourth amendment rights under the

facts presented in his complaint.

       AFFIRMED.




                                          3